                                              Schedule 1

                                     Objectionable Claims Table

                                                                                     Exhibit B-2    Exhibit B-3
                                                                       Exhibit B-1
                                                                                     Contingent/    Incorrectly/
                     Donlin Recano   Asserted Claim   Reduced Claim   Inadequately
     Claimant Name                                                                   Unliquidated   Improperly
                       Claim No.        Amount           Amount        Supported
                                                                                                     Calculated
                                                                                                      Amount
1    ACE Property
     and Casualty        1091        $30,697,297.00        $0.00
     Insurance                                                             X              X              X
2    ACE Property
     and Casualty        1092        $30,697,297.00        $0.00
     Insurance                                                             X              X              X
3    ACE Property
     and Casualty        1093        $30,697,297.00        $0.00
     Insurance                                                             X              X              X
4    ACE Property
     and Casualty        1094        $30,697,297.00        $0.00
     Insurance                                                             X              X              X
5    ACE Property
     and Casualty        1095        $30,697,297.00        $0.00
     Insurance                                                             X              X              X
6    ACE Property
     and Casualty        1096        $30,697,297.00        $0.00
     Insurance                                                             X              X              X
7    ACE Property
     and Casualty        1097        $30,697,297.00        $0.00
     Insurance                                                             X              X              X
8    ACE American
     Insurance           1099        $30,697,297.00        $0.00
     Company                                                               X              X              X
9    ACE American
     Insurance           1100        $30,697,297.00        $0.00
     Company                                                               X              X              X
10   ACE American
     Insurance           1101        $30,697,297.00        $0.00
     Company                                                               X              X              X
11   ACE American
     Insurance           1102        $30,697,297.00        $0.00
     Company                                                               X              X              X
12   ACE American
     Insurance        1103   $30,697,297.00     $0.00
     Company                                            X   X   X
13   ACE American
     Insurance        1104   $30,697,297.00     $0.00
     Company                                            X   X   X
14   ACE American
     Insurance        1105   $30,697,297.00     $0.00
     Company                                            X   X   X
15   Illinois Union
     Insurance Co.    1113   $30,697,297.00     $0.00
                                                        X   X   X
16   Illinois Union   1114
     Insurance Co.           $30,697,297.00     $0.00
                                                        X   X   X
17   Illinois Union   1133
     Insurance Co.           $30,697,297.00     $0.00
                                                        X   X   X
18   Illinois Union   1134
     Insurance Co.           $30,697,297.00     $0.00
                                                        X   X   X
19   Illinois Union   1135
     Insurance Co.           $30,697,297.00     $0.00
                                                        X   X   X
20   Illinois Union   1136
     Insurance Co.           $30,697,297.00     $0.00
                                                        X   X   X
21   Illinois Union   1137
     Insurance Co.           $30,697,297.00     $0.00
                                                        X   X   X
22   Pacific          1106
     Employers               $30,697,297.00     $0.00
     Insurance Co.                                      X   X   X
23   Pacific          1107
     Employers               $30,697,297.00     $0.00
     Insurance Co.                                      X   X   X
24   Pacific          1108
     Employers               $30,697,297.00     $0.00
     Insurance Co.                                      X   X   X
25   Pacific          1109
     Employers               $30,697,297.00     $0.00
     Insurance Co.                                      X   X   X
                                          -2-
26   Pacific         1110
     Employers              $30,697,297.00     $0.00
     Insurance Co.                                     X   X   X
27   Pacific         1111
     Employers              $30,697,297.00     $0.00
     Insurance Co.                                     X   X   X
28   Pacific         1112
     Employers              $30,697,297.00     $0.00
     Insurance Co.                                     X   X   X
29   Westchester     1126
     Surplus Lines          $30,697,297.00     $0.00
     Insurance Co.                                     X   X   X
30   Westchester     1127
     Surplus Lines          $30,697,297.00     $0.00
     Insurance Co.                                     X   X   X
31   Westchester     1128
     Surplus Lines          $30,697,297.00     $0.00
     Insurance Co.                                     X   X   X
32   Westchester     1129
     Surplus Lines          $30,697,297.00     $0.00
     Insurance Co.                                     X   X   X
33   Westchester     1130
     Surplus Lines          $30,697,297.00     $0.00
     Insurance Co.                                     X   X   X
34   Westchester     1131
     Surplus Lines          $30,697,297.00     $0.00
     Insurance Co.                                     X   X   X
35   Westchester     1132
     Surplus Lines          $30,697,297.00     $0.00
     Insurance Co.                                     X   X   X




                                         -3-
